Citation Nr: 1128552	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-26 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for sural nerve neuropathy of the left lower extremity (left neuritis).

2.  Entitlement to an initial rating in excess of 10 percent for sural nerve neuropathy of the right lower extremity (right neuritis).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  While the rating decision on appeal addressed four claims, the Veteran only filed a substantive appeal of the two nerve issues listed above.  The case has since been transferred to the Newark, New Jersey RO.


FINDINGS OF FACT

1.  The record reflects that the Veteran's neuropathy of the left lower extremity was productive of moderate incomplete paralysis of the sural nerve throughout the appeal period.

2.  The record reflects that the Veteran's neuropathy of the right lower extremity was productive of moderate incomplete paralysis of the sural nerve throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, and no higher, for sural nerve neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.124a, Diagnostic Codes 8521, 8621, 8721, 8524, 8624 and 8724 (2010).

2.  The criteria for an initial rating of 20 percent, and no higher, for sural nerve neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.124a, Diagnostic Codes 8521, 8621, 8721, 8524, 8624 and 8724 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need to discuss whether VA met the VCAA notice requirements.  The Board notes, however, the RO provided the Veteran content-compliant VCAA notice in June 2006 and August 2008.  See 38 C.F.R. § 3.159(b)(1).  Further, the claims were reviewed on a de novo basis, as shown in the July 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations in December 2006, May 2008 and July 2010.  See 38 C.F.R. § 3.159(c).  He was provided the opportunity to present pertinent evidence and testimony throughout all stages of his claim and appeal.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Id.  Thus, the Board may address the merits of his appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. §  4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's neurological disorders.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

The Veteran's sural nerve neuropathies of the right and left lower extremities are currently evaluated 10 percent disabling (each) under 38 C.F.R. § 4.124(a), Diagnostic Codes 8699 - 8624 (2010).  See 38 C.F.R. § 4.20 [unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99"] and 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  Diagnostic Code 8699 indicates the condition is unlisted and is rated by analogy to a closely related disease or injury.  See 38 C.F.R. § 4.27.  Diagnostic Code 8624 pertains to paralysis of the internal popliteal nerve (tibial) due to neuritis.

The criteria for evaluating the severity or impairment of the internal popliteal nerve (tibial) is set forth under Diagnostic Codes 8524, 8624, and 8724.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  A maximum 40 percent rating is warranted for complete paralysis of the internal popliteal (tibial) nerve, with plantar flexion lost, frank adduction of the foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost. 38 C.F.R. § 4.124a, DC 8524.  

The term "incomplete paralysis," in regards to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

The sural nerve is defined as "any of several nerves in the region of the calf of the leg; especially: one formed by the union of a branch of the tibial nerve with a branch of the common peroneal nerve that supplies branches to the skin of the back of the leg and sends a continuation to the little toe by way of the lateral side of the foot."  See Merriam-Webster Online Dictionary 2011, < http://www.merriam-webster.com/medical/suralnerve> (June 28, 2011).

The Board has also considered 38 C.F.R. § 4.124(a), Diagnostic Codes 8521, 8621 and 8721, addressing complete and incomplete paralysis of the external popliteal nerve (common peroneal) due to neuritis (8621) and neuralgia (8721).  These Diagnostic Codes are congruent with those associated with the internal popliteal nerve (tibial) enumerated above, providing a 10, 20 or 30 percent evaluation for incomplete paralysis which is mild, moderate or severe, respectively.  A 40 percent evaluation requires complete paralysis of the external popliteal nerve, manifested by symptoms such as foot drop and slight drop of first phalanges of all toes; an inability to dorsiflex the foot; loss of extension (dorsal flexion) of the proximal phalanges of the toes; loss of abduction of the foot; weakened adduction; or anesthesia covering the entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124(a), Diagnostic Codes 8521, 8621 and 8721.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See 38 C.F.R. § 4.123.  Here, under Diagnostic Codes 8621 and 8624, the highest rating available is 30 percent.

Factual Background and Analysis

In February 2006, the Veteran filed a claim for an increased rating for his bilateral ankle disorders.  At that time he was service connected for status post reconstruction with degenerative joint disease of the right and left ankles, rated 20 percent each from December 15, 1989.

An in-service podiatry consultation from March 1989 noted that, subsequent to stabilization surgery of his left ankle, the Veteran developed hyperesthesia and numbness to the lateral foot inferior to lateral malleolous and dorsal foot laterally.  He was diagnosed with absent left sural SNAP (sensory nerve action potential) and a normal left superficial peroneal nerve.  It was noted that all other nerves were within normal limits.  An additional record noted that a nerve conduction study had revealed an absent left sural SNAP, and he was diagnosed with left sural neuropathy.  The nerve conduction study did detect a right sural nerve.

In July 2006, the Veteran was afforded a VA joints examination; the claims file was not reviewed in conjunction with the examination.  During the joints examination, the Veteran complained of numbness in the left foot, which the examiner noted was "probably injury to the sural nerve."  He complained of pain over the anterior and lateral aspect of both ankles and a sensation of tingling in his left foot.  The Veteran had some range of motion in all directions of both ankles.  The examiner did not diagnose the Veteran with any neurological disorders as a result of the examination.

Treatment records from Riptide Physical Therapy from July 2006 show the Veteran complained of a numb left foot (not including the big toe).  He reported that the transcutaneous electrical nerve stimulation had helped with pain in the region.  Later in July 2006 he reported burning and numbness of the distal half of the dorsum of the foot as well as the for lateral-most toes.  He was noted to have good dorisflexion flexibility, but there was objective evidence of pain with motion (facial grimace).

Private physician Dr. J.Y., in July 2006, noted the Veteran had diminished deep tendon reflexes bilaterally.  Sensory examination revealed decreased sensation along the sural nerve, but also was hypersensitive to touch along the sural nerve.  The distal motor latency of bother peroneal nerves was normal.  The sensory action potential of the sural nerve was unobtainable bilaterally, but there was no definite denervation in the proximal and distal muscles of either lower extremity.  He was assessed with very mild sensori-motor peripheral neuropathy and absent sural nerve sensory action potential due to reconstructive surgery of the ankles.

An initial consultation with Dr. M.T.Y. in July 2007, revealed decreased plantar flexion as well as dorsiflexion on lower extremity motor testing.  He had significant allodynia over the left lateral aspect of the left foot and minor allodynia on the right lateral aspect of the right foot.  Sensory examination of the lower extremity demonstrated diffuse loss of sensation to light touch and pinprick in the lower extremities bilaterally.  Reflexes in the patellar were difficult to elicit on the left and mildly present on the right +1/+1.  There were no ankle reflexes noted at the time.  He was noted to have nerve entrapment syndrome of the sural nerve and peripheral neuropathy and questionable complex regional pain syndrome.

An July 2006 motor nerve conduction, interpreted by private physician K.H., revealed sensory motor polyneuropathy of mild mixed features, and an absent sural nerve recording bilaterally.  There was no evidence of lumbar radiculopathy.  During treatment the Veteran complained of neuropathic pain in the ankles and feet, which began approximately a year and a half prior (2004/2005).  He reported shooting pains from his knee or thighs into his feet and sensory loss and paresthesias in his feet with burning dysesthesias.  On neurological examination his motor exam revealed normal tone and bulk.  His strength was 5/5 in all groups except dorsiflexor and plantarflexor were 5-/5 of the hands and feet.  His sensation was diminished to temperature and vibratory sensation in a stocking distribution.  He had diminished proprioception distally bilaterally.  He was assessed with sensory motor polyneuropathy with dysesthetic neuropathy.  He was also noted to have leg pain out of proportion to his electrophysiological studies, which may be secondary to complex regional pain syndrome, possibly related to his sural nerve resection bilaterally.

August 2006 treatment records from Dr. J.W. showed the Veteran complained of burning of the toes and dorsal feet with shooting pains up the legs as well as a local ankle joint pain and aching feeling with being on his feet.  He was hypersensitive over the L5-S1 distributions in his left leg/foot.  He reported pain to touch over the fifth tarsal bone and noted numbness and sensitivity in the area.  His active range of motion of his bilateral ankles included motion in all directions.  His passive range of motion did not include ankle dorsiflexion.  Muscle testing of the ankle and toe were symmetrical.  He was assessed with polyneuropathy and degenerative joint disease of the ankles and feet.

A November 2006 neurological follow up with Dr. K.H. included an additional EMG study.  The left median motor nerve and left peroneal motor nerve had normal distal latency with normal amplitude and conduction velocity.  The left radial sensory nerve had borderline distal latency with borderline amplitude.  The right peroneal motor nerve had normal distal latency.  The left posterior tibial motor nerve had normal distal latency.  The right and left sural sensory nerves had a normal distal latency with reduced amplitude.  There was no significant side-to-side difference between sural sensory nerve action potentials and peroneal motor nerve studies.  There was not significant change between this EMG study and his prior EMG study.  He had chronic denervation in the distal right posterior tibial muscle as well as right erponeous longus, as well as chronic denervation in the left peroneus longus.  The physician noted that this was an abnormal study consistent with mild sensory motor polyneuropathy with mixed primarily axonal features.  There was no evidence of lumbar radiculopathy and no clear inflammatory neuropathy present.

The Veteran was afforded a VA neurological disorders examination in December 2006; his claims file was reviewed in conjunction with the examination.  In providing a history of his disorder, the Veteran described developing numbness of the heel and ankle, and shooting pain from the ankle and heel to the knees several years after his in-service reconstructive ankle surgeries.  He stated that he began to suffer burning pain on both feet and ankles several years prior to the examination (left more so than right).  The examiner noted that private EMG (electromyography) testing showed mild sensorimotor neuropathy of both legs.  On neurological examination his strength was slightly diminished ankle dorsiflexion bilaterally to -5/5.  He had not significant atrophy.  There was positive tenderness noted on palpation to both heel areas and both ankle areas.  He had difficulty with toe walking and had decreased coordination.  Sensory examination revealed decreased pinprick and light touch sensation on both lower extremities below the knee down to the feet asymmetrically (more on the left foot than on the right).  He also had decreased pinprick and light touch sensation on the left ankle, left sole of the foot and left dorsum of the foot more than the right.  He had some degrees of dysesthesia noted on both feet (left more than right), and some degree of hyperesthesia and hyperalgesia as well.  He was diagnosed with sensorimotor peripheral neuropathy of both lower extremities and bilateral sural nerve neuropathy and neuritis (left more than right).

In July 2007, the Veteran complained of bilateral lower extremity and feet pain.  He was noted to be "likely" suffering from complex regional pain syndrome and bilateral feet neuropathy.  He was given a right ankle block injection, with a target point of the deep peroneal and superficial peroneal nerves.  The Veteran reported 80 percent pain relief from the injection, but continued to complain of shooting pain up the leg.  He also underwent a left sural nerve block with a target point of the left lateral aspect of the left medial malleolus.  He reported some pain relief on the lateral aspect of the foot, but maintained toe pain.

In September 2007, private physician M.W.O. noted dorsalis pedis pulses were intact and symmetrical in the bilateral lower extremities.  His reflexes were absent in the left ankle, +1 in the right ankle, and +2 in the bilateral knees.  His motor was grossly reduced in the distal toes bilaterally; reduced in a stocking glove distribution, mid-foot and distal bilaterally.  He was assessed with complex regional pain syndrome bilateral lower extremities, bilateral lower extremity polyneuropathy and left sural nerve neuropraxia.  By December 2007 the Veteran had received four lumbar sympathetic blocks.  The Veteran reported he had approximately 8 hours of pain relief following the lumbar sympathetic blocks, but that they had not improved his pain in a lasting manner.  

An April 2008 treatment note from Dr. J.Y. showed the Veteran continued to complain of constant pain, numbness, and swelling of the ankles.  He also reported severe "shooters" from toes to legs, and he was unable to move the second to fifth toe.  He had little movement of the big toes.  He had positive entrapment of the sural nerve with numbness and neuralgia pain on both sides of the ankle.  He reported also tingling in both hands with moderate to severe pain.  He was noted to have entrapment neuropathies and complex regional pain syndromes.

A May 2008 VA treatment record noted the Veteran was seeking follow-up of pain from degenerative joint disease of the ankle/foot with bilateral reconstructive surgery and reflex sympathetic dystrophy.  He reported that his pain was tolerably controlled with medication and that his level of pain was acceptable.

In May 2008, the Veteran was afforded an additional VA neurological disorders examination; his claims file was reviewed in conjunction with the examination.  He was noted to have been complaining of moderately severe burning pain on both feet and ankles for the last several years.  He had difficulty ambulating and working due to constant pain and symptomatology.  Prior EMG testing was noted to have revealed mild sensory motor polyneuropathy on both legs and L5-S1 radiculopathy and mild carpal tunnel syndrome.  His strength was slightly decreased in ankle dorsiflexion, with no definite atrophy.  His ankle jerk reflexes were +1 bilaterally.  He was able to walk normally.  He had subjective decreased sensation to pinprick and light touch in a stocking fashion on both lower extremities however, objectively mild sensory changes were noted on both lower extremities and feet.  There was some degree of hyperesthesia noted on sensory examination; however, it was noted to be inconsistent.  His position sense and timed vibration sense were all intact.  The examiner diagnosed peripheral neuropathy of both lower extremities.  In a comment the examiner noted that although the Veteran complained of worsening peripheral neuropathy, an April 2006 EMG revealed mild sensorimotor neuropathy and an EMG done in 2007 revealed radiculopathy.  The examiner also noted that while the Veteran subjectively complained of more neuropathy symptoms on the lower extremities, objectively there was no significant sensory loss detected.  The examiner found that the Veteran had mild peripheral sensory neuropathy of both lower extremities.

A July 2008 VA internal medicine outpatient note shows that the Veteran reported his level of pain to be acceptable and controlled by medication.

The claims file contains statements from Veteran's daughters and wife regarding the Veteran's nerve pain.  He was noted to be unable to drive long distances, unable to stand for long periods of time, and was no longer able to walk his dog.  One daughter would set up ice baths to cool his feet because "they felt like they were constantly on fire."  Another daughter noted that he had a rapid increase in his nerve symptoms, including that he could no longer tell if his feet were hot or cold.  One daughter also described his feet has changing color, and appearing purple at times.  He was noted to have some trouble with walking and balance as well.  His wife described his inability to help out around the house due to his pain.  His wife did note that he is able to move his feet and toes to keep the blood circulating in them, as at times they turn pink or purple due to lack of circulation.  

On the Veteran's September 2008 substantive appeal VA Form 9 he indicated that he disagreed with his rating for his sural nerve neuropathy.  He incorrectly noted that he was receiving a joint rating of 10 percent for both his right and his left neuropathy, and felt that he should receive at least a rating of 10 percent for each lower extremity.  However, the Veteran is in receipt of a 10 percent rating for each lower extremity neuropathy, effective March 13, 2006.  

In July 2010, the Veteran was again afforded a VA neurological disorder examination.  He complained of moderately severe burning pain in his feet and ankles since roughly 2000.  His gait "may be affected by pain."  The examiner noted that he had been clinically diagnosed with complex regional pain syndrome affecting his feet and legs.  He stated that without medication his pain level is intolerable (10 out of 10).  He reported that with medication his pain level was 7-8/10 with "shooting pain" occurring several times an hour and not related to activity or time.  On neurological examination he had no atrophy apparent and had symmetric muscle bulk in his calves and thighs.  He had no apparent voluntary dorsiflexion of the great toe, and had 4/5 anterior tibial power in the right mildly stronger than the left.  On sensory examination, he had inconsistent vibration testing in his legs.  He reported loss of perception in his right toe at 12 seconds initially and four seconds on repeat testing.  He report no vibration perception in his left leg at the ankle and distally.  He was unable to detect movement in his great toes or at the ankles.  He had decreased cold and pain perception to his knees.  His reflexes were present, normal and symmetric, with the exception of weak symmetric ankle jerks.  The examiner noted that the Veteran's major disability was related to pain.  His sensory deficits, for which the examiner noted there was no objective measure, were inconsistent with his abilities on other functional components of the examination.  The examiner stated "there is no muscle atrophy apparent in his legs and the apparent distal weakness [dependent on his effort, thus NOT an objective measure] does not appear to have functional consequence as best can be gleamed by watching his movement and ability while carrying out various elements of the examination."

The Veteran's representative, in an April 2011 informal hearing presentation, noted that the Veteran was seeking at least a 30 percent rating for each (left and right) sural nerve neuropathy of the lower extremity. 

The competent medical evidence of record reflects that the Veteran's symptomatology of the right and left lower extremities are due to neuritis of the sural nerves, complex regional pain syndrome and polyneuropathy.  See e.g., the December 2006, May 2008 and July 2010 VA examinations. 

As discussed above, the Veteran has complained of pain in the bilateral lower extremities throughout this appeal, which increases with activity and with sharp increases in pain for no apparent reason.  Additionally, he reported numbness of the ankles and feet, and a burning sensation in the feet.  Finally, the Veteran occasionally describes a feeling of weakness in his feet which affects his ability to walk.  Turning to clinical evidence of record, physical examinations conducted throughout this appeal demonstrate positive reports of tenderness to palpation of ankles and feet, as well as reproduction of reported loss of sensation in a stocking formation on both lower extremities (although the July 2010 examiner has noted that the objective evidence does not correlate with the subjective complaints of the Veteran).  There is also evidence of mostly full strength and motor function, with mildly decreased tibial power, no atrophy and negative Babinski signs throughout.  Range of motion testing of the bilateral ankles has been relatively varied, but the Veteran has retained some range of motion.  He did not have any voluntary dorsiflexion of the great toes (not part of the sural nerve distribution).  Most recently, in July 2010, he was able to arise with modest difficult with his arms crossed, he walked with a brisk stride with slightly higher right knee left and less right foot dorsiflexion, and he was able to tandem walk without apparent difficulty.

Under the above circumstances, the Board finds that the Veteran's sural nerve neuropathy of the right and left lower extremities have been characterized throughout this appeal by symptomatology most consistent with that of moderate neuritis.  In this regard, he complains of constant and significant pain along with sensory disturbances.  While testing has only revealed mild sensory motor neuropathy, and the July 2010 examiner questioned the Veteran's subjective complaints (which were not consistent with objective observation), the Veteran's pain level does appear to be accurately described.  There is also some evidence of decreased function due to pain with movement.  The Board concludes, however, that a severe rating is not warranted because there is no evidence of any organic changes of the right upper extremity including, muscle atrophy, decreased strength, or objective evidence of sensory disturbances that are more than mild.  The Board acknowledges that one electromyography (EMG) study cited had findings of radiculopathy; clinical evaluation, however, did not support such findings.  See, e.g., VA Examination Report dated in May 2008 and July 2010.  .

The Board's determination is based upon both the medical and lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board must address veteran's lay assertions).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; and, in the case of tinnitus, that he is competent to testify as to the presence of the disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  In this regard, the Board has carefully considered the Veteran's (and his daughters' and wife's) subjective reports of pain and numbness as well as clinical findings regarding limitation of movement and function as well as sensory and motor testing.  Subjective lay evidence alone is not sufficient, in the Board's opinion, to support a finding of severe neuritis, and as discussed above the clinical evidence of record does not demonstrate a severe disability picture because there is no indication of organic changes.  In fact, the Board finds that the Veteran is not completely credible in reporting the symptoms of his neurological disorder.  While medical evidence shows that he has some decreased sensation, reflexes and motion, his subjective complaints of pain have been noted to be out of proportion to the objective studies.  Again, the July 2010 examiner noted that his sensation testing was inconsistent.  The Board is granting the Veteran the benefit of the doubt in regards to his complaints of pain in light of his diagnosis of complex regional pain syndrome, and in light of the consistent statements of his daughters and wife.  

As such, the Board finds that the Veteran's disability picture is best represented by an evaluation of 20 percent for sural nerve neuropathy of the right and left lower extremities.  His symptoms have remained steady throughout this appeal, and the Board concludes that it need not assign staged disability ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  In this case there are no exceptional or unusual factors with regard to the Veteran's sural nerve neuropathy.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no indication that the Veteran has been hospitalized for his disorders, and although there was some subjective indication that his disabilities affected his ability to work, the Veteran continued to be employed throughout the appeal process and was intending to stay employed until his retirement.  Consequently, referral for extraschedular consideration is not warranted.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating of 20 percent, and no higher, for sural nerve neuropathy of the left lower extremity (left neuritis) is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 20 percent, and no higher, for sural nerve neuropathy of the right lower extremity (right neuritis) is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


